UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 98-502



In Re:   RICHARD L. WRIGHT; EDNA E. WRIGHT,

                                                          Petitioners.



         On Petition for Writ of Mandamus.    (CA-97-3167-L)


Submitted:   March 17, 1998                   Decided:   June 23, 1998


Before MURNAGHAN, WILKINS, and NIEMEYER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Richard L. Wright, Edna E. Wright, Petitioners Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Petitioners filed this petition for a writ of mandamus seeking

to have this court direct the district court to act on their

complaint. Because there has been no undue delay in the district

court, we deny the petition. We grant leave to proceed in forma

pauperis,   and   we   deny   Petitioners’   motions   for   a   temporary

restraining order, an interlocutory injunction, and to expand the

record. We note that the motion to expedite is moot. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                        PETITION DENIED




                                    2